


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is effective as of November 6, 2013 (“Effective Date”) between
Oglethorpe Power Corporation (An Electric Membership Corporation) (“the
Company”) and Michael L. Smith (“Employee”).  The Company desires to employ
Employee, and Employee desires to accept employment with the Company, under the
following terms and conditions.  Therefore, in consideration of Employee’s
employment with the Company and the mutual promises and conditions contained in
this Agreement, the adequacy of which the parties hereby acknowledge, Employee
and the Company agree as follows:

 

1.     Term.  Subject to the provisions for automatic renewal and termination as
provided below, the term of this Agreement shall commence on the Effective Date
and shall terminate at 12:01 a.m. on December 31, 2016.

 

(a)   Automatic Renewal.  The Agreement shall automatically be extended for an
unlimited number of one-year periods, unless on or before November 30, 2014 (for
the initial term), or twenty-five (25) months before the expiration of any
extended term, either Party to the Agreement provides the other written notice
of its desire not to automatically renew this Agreement.

 

2.     Position and Duties.

 

(a)   Employee’s Title; Duties.  Employee shall serve the Company in the
position of President and Chief Executive Officer.  Employee shall perform all
duties of this position, as assigned by the Board of Directors of the Company
(or other designee).

 

(b)   Conflict of Interest.  During Employee’s employment, Employee shall not
engage in any business activity which, in the reasonable judgment of the Board
of Directors, conflicts with the duties of the Employee under this Agreement,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage.

 

(c)   Participation in Other Boards or Similar Activities.  Notwithstanding
subsection 2(b), Employee may receive compensation for participation on boards
of directors or similar part-time associations, provided that such participation
does not interfere with the performance of Employee’s employment obligations to
the Company and that such participation has been approved in advance by the
Company’s Board of Directors.  The foregoing restrictions also shall not limit
or prohibit Employee from engaging in passive investment and community,
charitable and social activities not interfering with Employee’s performance and
obligations under this Agreement.

 

3.     Compensation and Related Matters.

 

(a)   Base Salary.  For all services rendered by Employee during the term of
this Agreement, the Company shall pay Employee a minimum annual base salary of
$630,000.00, payable in equal semi-monthly installments, less applicable
withholdings.  Employee’s base salary will be subject to review and possible
upward adjustment, subject to the sole discretion of the Board of Directors.

 

--------------------------------------------------------------------------------


 

(b)   Benefits.  During the term of employment, Employee shall be entitled to
receive and shall be allowed to participate in the Company’s standard
comprehensive benefits package on the terms and conditions as provided in the
policies and practices of the Company, which may be modified from time-to-time
in the sole discretion of the Company’s Board of Directors.  Employee agrees
that no claim will arise against the Company by virtue of its Board of
Directors’ exercise of its rights to modify the Company’s benefits package. 
Employee shall be entitled to a minimum of thirty-three (33) days of paid time
off and an automobile or an automobile allowance and such benefits shall not be
reduced during the term of this Agreement (including any extensions).

 

(c)   Bonus Eligibility; Performance Pay Program.  Employee will be eligible for
consideration for an annual bonus and other incentive compensation plans
generally available to other similarly situated employees, including but not
limited to the OPC Performance Pay Program.  Such a bonus, if awarded, will be
an amount determined by the Company in its sole discretion.  Employee must be
employed by the Company as of December 31st of the award year in order to
receive it; however, in the event Employee is terminated not for Cause during
the last quarter of an award year, Employee will be eligible to receive a
prorated bonus based on attainment of the applicable goals during Employee’s
employment.  Any prorated bonus will be paid in accordance with the Company’s
regular bonus payment schedule.

 

(d)   Business Expenses. Employee is authorized to incur reasonable and
documented business expenses incurred or paid by Employee on behalf of the
Company in performing Employee’s duties.  Such reasonable expenses shall be
promptly paid (or reimbursed as applicable) by the Company upon presentation of
expense statements in accordance with the Company’s policy.

 

4.     Termination and Severance.

 

(a)   Termination for Cause.  The Company may terminate Employee’s employment
with the Company at any time if it believes in good faith that it has Cause to
do so.  “Cause” shall be defined as: (i) Employee’s failure to perform
Employee’s duties which causes or is likely to cause material harm to the
Company or material interference with its operations; (ii) Employee’s
substantial, material failure to comply with the Company’s written directions or
policies; or (iii) Employee’s engaging in conduct that is unlawful or
disreputable, to the possible material detriment of the Company, its affiliates,
its predecessors or successors, or Employee’s own reputation; provided, however,
that with respect to (i) and (ii) above, Employee has been given prompt notice
of the failure and a reasonable opportunity to cure it.  In the event of a
termination for Cause, or in the event of Employee’s death or disability (which
shall be defined as an inability to perform the essential functions of
Employee’s position, with or without accommodation, consistent with the
Company’s obligations under the Americans With Disabilities Act), all salary and
other benefits provided to Employee under this Agreement shall cease as of the
date of termination except for any portion of Salary that is accrued and owing
and any life and/or disability insurance proceeds that become payable by reason
of Employee’s death or disability.

 

(b)   Termination Not for Cause; Resignation with Good Reason.  The Company may
terminate Employee’s employment at any time upon two weeks’ notice to the
Employee.  In

 

2

--------------------------------------------------------------------------------


 

the event the Company terminates Employee’s employment not for Cause or in the
event Employee resigns with Good Reason (as defined below), Employee shall
receive as severance pay (in addition to accrued salary and benefits, including
amounts earned during the previous year but unpaid) the following amounts in
lump-sum form payable within thirty (30) days of such termination without cause:
all Base Salary (at the then-applicable yearly rate) he would be entitled to
receive through the then applicable term of the Agreement, provided, however, in
no event shall this amount be greater than two (2) years’ Base Salary nor less
than one (1) years’ Base Salary (at the then-applicable yearly rate, less
applicable withholdings) (referred to as “Severance Pay”).

 

i)             Definition of “Good Reason”.  For purposes of this Section, “Good
Reason” shall be defined as: (a) a demotion or material reduction or alteration
of Employee’s job title or job duties and responsibilities inconsistent with
Employee’s current position; (b) a material reduction of Employee’s base salary;
or (c) a relocation of Employee’s principal office by more than fifty (50)
miles; and further provided that Good Reason may be found under this subsection
4(b)(i) without regard to whether there has been a sale or transfer of any or
all of the Company’s assets.

 

ii)            Medical Allowance and Outplacement Services.  In addition to the
payment provided in subsection 4(b), the Company will provide (i) outplacement
services to be determined by the Company for the remaining term of the Agreement
or one (1) year, whichever is longer; and (ii) an amount equal to the Employee’s
cost for medical and dental continuation coverage pursuant to COBRA for the
remaining term of the Agreement or one (1) year, whichever is longer, at the
coverage type and level as is in effect as of the date of the Employee’s
termination of employment.

 

iii)           Release.  Employee will only receive Severance Pay and the
additional benefits provided in subsection 4(b)(ii) if Employee signs a form
releasing all claims against the Company which shall be furnished by the Company
no later than 20 days after the effective termination date (or within 45 days
after an arbitrator determines that Employee is entitled to such payments), and
Employee does not thereafter revoke the release within 7 days.

 

iv)           No Duty to Mitigate.  In the event Employee’s employment is
terminated in a manner that gives Employee a right to receive payment described
in subsections 4(b) and 4(b)(ii) (collectively, “damages”), Employee shall have
no obligation to mitigate such damages through subsequent employment or other
earnings.

 

(c)   Resignation Without Good Reason.  Employee may resign employment at any
time upon sixty (60) days’ notice to the Company.  In such event, if requested
by the Company, Employee shall continue to render services and shall be paid
Employee’s regular salary and receive normal benefits up to the effective date
of termination.  In the event of a resignation without Good Reason, all salary
and other benefits provided to Employee under this Agreement shall cease as of
the date of termination.

 

5.     Inventions and Confidential Information Agreement.  As a pre-condition to
the effectiveness of this Agreement, Employee has executed or shall execute a
standard Company

 

3

--------------------------------------------------------------------------------


 

Inventions and Confidential Information Agreement.  Employee acknowledges and
agrees that any breach by Employee of such Agreement shall constitute a
violation of subsection 4(a)(ii) of this Agreement for Cause, and the Company
shall have all rights and obligations provided for.

 

6.     Arbitration of Disputes.  Final and binding arbitration shall be the
exclusive remedy for all disputes between the Company and Employee regarding the
validity, interpretation or effect of this Agreement.

 

(a)   Procedure.  Any such arbitration shall be in accordance with the
procedures of the American Arbitration Association (“AAA”).  The arbitration
hearing will be held before an experienced employment arbitrator or panel of
arbitrators licensed to practice law in the state of Georgia and selected in
accordance with the rules of the AAA.  The forum for such arbitration shall be
Atlanta, Georgia.

 

(b)   Required Notice.  The party seeking arbitration of a dispute under this
Section must give specific written notice of any claim to the other party within
six (6) months of the date the party seeking arbitration first has knowledge of
the event giving rise to the dispute; otherwise, the claim shall be void and
deemed waived, even if there is a federal or state statute of limitations which
would have given more time to pursue the claim.

 

(c)   Expenses.  The Company shall initially be responsible for payment of
arbitration costs, excluding Employee’s attorneys’ fees; provided, however, that
the arbitrator shall have the authority to fashion an equitable division of
costs if the arbitrator finds that such costs are unduly burdensome with respect
to either party.  All other costs and expenses associated with the arbitration,
including but not limited to attorneys’ fees, shall be borne by the party
incurring the expense, unless applicable law provides for a different
allocation, in which event the arbitrator can order that costs and expenses be
allocated in accordance with applicable law.  In any arbitration related to the
breach of the terms of this Agreement, the arbitrator shall have the authority
to award attorneys’ fees and costs to the prevailing party.

 

7.     Miscellaneous.

 

(a)   Governing Law.  This Agreement shall be construed under, governed by, and
enforced in accordance with the laws of the State of Georgia, without regard to
its choice of law provisions.  The Agreement shall further be construed to be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“409A”), and shall be interpreted accordingly.  To the extent (a) any
payments or benefits to which Employee becomes entitled under this Agreement, or
under any agreement or plan referenced herein, in connection with Employee’s
termination of employment constitute deferred compensation subject to 409A and
(b) Employee is deemed at the time of such termination of employment to be a
“specified employee” under 409A, such payments shall not be made or commence or
benefits provided until the earliest of (i) the expiration of the six (6)-month
period measured from the date of Employee’s “separation from service”; or
(ii) the date of Employee’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Employee, including (without
limitation) the additional twenty percent (20%) tax for which Employee would
otherwise be liable under Section 409 in the absence of such deferral.  Upon the
expiration of the applicable deferral period, any payments

 

4

--------------------------------------------------------------------------------


 

which would have otherwise been made or benefits provided during that period in
the absence of this subsection shall be paid to Employee or Employee’s
beneficiary in one lump sum (without interest).  Any termination of Employee’s
employment is intended to constitute a “separation from service” as such term is
defined in Treasury Regulation Section 1.409A-1.  The Company may, but is not
required to, amend the Agreement to avoid imposition of any additional tax or
income recognition prior to the actual payment to the Employee under 409A and
any Treasury Regulations and Internal Revenue Service guidance thereunder. 
Neither the Company nor any of its affiliates shall have any liability to any
person with respect to the failure of the Agreement to comply with 409A.

 

(b)   Notice.  Any notice required or desired to be given under this Agreement
by Employee to the Company shall be provided in writing via hand-delivery,
facsimile (with confirmation of delivery), recognized express courier, or
Certified Mail to the Chairman of the Board of Directors, Oglethorpe Power
Corporation, 2100 East Exchange Place, Tucker, Georgia 30085-1359, fax number:
770-270-7676.  Any notice required or desired to be given under this Agreement
by Company to the Employee shall be provided in writing via hand-delivery,
recognized express courier, or Certified Mail to Employee at the address listed
below Employee’s signature or at Employee’s Company office.  Notice shall be
deemed given upon the date of delivery.  Addresses or facsimile numbers may be
changed by providing notice in accordance with this Section.

 

(c)   Assignment and Successorship.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company.  This Agreement shall also be binding
upon and shall inure to the benefit of Employee and Employee’s estate, but
Employee may not assign any rights or delegate any duties or obligations under
this Agreement, except to the extent permitted under the Company’s benefit
plans.

 

(d)   Complete Agreement.  This Agreement shall constitute the entire agreement
between the parties with respect to the subjects addressed in this Agreement. 
Any subsequent alteration or modification to this Agreement must be made in
writing and signed by both parties.

 

(e)   Severability.  Should any provision of this Agreement or portion be ruled
void, invalid, unenforceable or contrary to public policy by any court of
competent jurisdiction, then any remaining portion of such provision and all
other provisions of this Agreement shall survive and be applied and any invalid
or unenforceable portion shall be construed or performed to preserve as much of
the original words, terms, purpose and intent as shall be permitted by law.

 

(f)    Counterparts.  This Agreement shall be executed in duplicate
counterparts.  Each counterpart is deemed an original of equal dignity with the
other.  The official executing this Agreement on behalf of the Company
represents and warrants that he or she has full requisite authority to do so.

 

(g)   Waiver of Breach.   The waiver by the Company or Employee of a breach of
any provision of this Agreement by the other shall not operate or be construed
as a waiver of any subsequent breach by Employee or the Company, respectively.

 

5

--------------------------------------------------------------------------------


 

(h)   Prior Employment Contract.  This Agreement shall supersede and replace any
and all prior contracts for employment between the Company and Employee.

 

So agreed, effective as of the date written on page 1 above.

 

 

EMPLOYEE:

 

COMPANY:

 

 

 

/s/ Michael L. Smith

 

/s/ Benny W. Denham

 

 

 

Date: October 11, 2013

 

Date: October 11, 2013

 

 

 

Printed Name: Michael L. Smith

 

Printed Name: Benny W. Denham

 

 

 

 

 

Title: Chairman of the Board

 

6

--------------------------------------------------------------------------------
